 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ANTHONY PERRY OLIVER,                                  Case No. 3:19-cv-00051-LRH-WGC
 6                                        Petitioner,
             v.                                                          ORDER
 7
      STATE OF NEVADA, et al.,
 8
                                       Respondents.
 9

10          IT IS HEREBY ORDERED that the Court’s scheduling order (ECF No. 25), entered
11   August 5, 2019, is modified to add the following:
12          IT IS FURTHER ORDERED that a paper copy of any exhibits filed by either party—for
13   this case—must be delivered to the Las Vegas Clerk’s Office and addressed to the attention of
14   “Staff Attorney.” Paper copies must be (i) file-stamped copies, bearing the document number
15   assigned by the CM/ECF system, (ii) securely bound on the left side to easily display the document
16   number, and (iii) tabbed to display exhibit numbers or letters on the right side or bottom of the
17   copies. See LR IA 10-3(i); LR IC 2-2(g).
18          IT IS SO ORDERED.
19          DATED this 14th day of February, 2020.
20

21
                                                            LARRY R. HICKS
22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                        1
